Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-13-00072-CV

                              Edwin NOLAN and Joel Loehman,
                                       Appellants

                                                v.

                       William Henry HUNTER, Jr. and Rhonda Hunter,
                                        Appellees

                      From the 433rd District Court, Comal County, Texas
                                 Trial Court No. C2011-715D
                           Honorable Dib Waldrup, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED. It is ORDERED that Appellees William Henry Hunter, Jr. and Rhonda
Hunter recover their costs of this appeal from Appellants Edwin Nolan and Joel Loehman.

       SIGNED September 25, 2013.


                                                 _____________________________
                                                 Karen Angelini, Justice